DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 3 and 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims refer to a measuring “abrasion loss”, which is according the paragraph [0006] to be “the amount of change in height of the dresser is monitored as the abrasion loss of the polishing pad.” The measures of abrasion loss are taken at time increments, each time increment measurement given an “Nth” value, and these are done with a frequency wherein the claimed difference between the dresser heights is nearly, or “substantially zero”. However, zero is a discrete value, wherein something is either zero or it is not. There has to be some abrasion loss/difference of height, or else there would be no difference between the Nth and N+1th or N-1th heights, and so forth. 
there is a change in abrasion loss of the polishing pad from a time of measuring the N-lth dresser height to a time of measuring the Nth dresser height [is substantially zero].- -
	Similarly, for examination purposes the claim 6 will be interpreted as follows: - -… wherein there is a change in abrasion loss of the polishing pad from a time of measuring the N+lth dresser height to a time of measuring the N+2th dresser height [is substantially zero].- -

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.









Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai et al. (US PG Pub No. 20140349552).

In regards to claim 259, Nagai discloses
A polishing system comprising: 
at least one polishing apparatus (polishing apparatus 10) that polishes a substrate (substrate w); and 
a polishing pad height monitoring part (Fig. 9 controller 101) that is connected to the polishing apparatus (polishing apparatus 10), 
wherein the polishing apparatus (polishing apparatus 10) includes 
a polishing table (polishing table 1) which supports a polishing pad (polishing pad 3), 
30a polishing head (polishing head 12) which pressurizes the substrate (substrate w) onto a polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), 
a dresser (dresser 2) which dresses the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), and 
-18-File: 90296usfa displacement sensor (position sensor 140) which measures a dresser height (paragraph [0064]: may have a position sensor for measuring the vertical position of the dresser 2), and 
wherein the polishing pad height monitoring part (Fig. 9 controller 101) includes a correction amount calculation part (operation controller 102) which calculates a correction amount for the dresser height (paragraph [0064]) corresponding to an amount of change in dressing load ([0059]… Since the load-applying device 68 is rotated in accordance with the change in the direction in which the dresser 2 is tilted, the dresser 2 can be kept parallel to the polishing surface 3a regardless of the position of the dresser 2 when it is oscillating. [0060] The load and the rotational angle of the load-applying device 68 that are required to keep the dresser 2 horizontal are predetermined by way of experimentation…), and 


In regards to claim 11, Nagai discloses
The polishing system according to claim 9, 
wherein the correction amount calculation part (operation controller 102) stores a relational expression expressing a relationship between the amount of change in dressing load and an amount of change in dresser 20height (paragraph [0060]: a dressing recipe as shown in FIG. 8 is created. FIG. 8 is a diagram showing an example of the dressing recipe. According to the example shown in FIG. 8, the polishing surface 3a of the polishing pad 3 is divided into five regions; the region R1 to the region R5 (see FIG. 7). A rotational speed of the dresser 2, a load (a dressing load) applied to the polishing surface 3a, the downward load (which may be hereinafter referred to as "local load") applied from the load-applying device 68 to the dresser 2, and the rotational angle of the load-applying device 68 are set for each of the regions.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190).

In regards to claim 1, 
A method for determining a polishing pad height in a polishing apparatus (polishing apparatus 10) including a polishing table (polishing table 1) which supports a polishing pad (polishing pad 3), a polishing head (polishing head 12) which pressurizes a substrate (substrate w) onto a polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), and a dresser (dresser 2) which dresses the polishing surface (polishing surface 3a) 5of the polishing pad (polishing pad 3), the method for determining a polishing pad height comprising: 
a dressing surface([0004]: The dresser 2 has a lower surface serving as a dressing surface constituted by a number of abrasive grains, such as diamond particles)  of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), the substrate (substrate w); 
a step of calculating a correction amount for a dresser height corresponding to an amount of 10change in dressing load from the reference dressing load( [0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a.; 

a step of correcting the current dresser height using the correction amount (see paragraph [0064]).  
Nagai fails to disclose “a step of measuring a reference dresser height in an unused state is being pressed with a reference dressing load for polishing”. 
However, Togawa teaches a method of measuring a profile of a polishing pad dressed by a dresser under a predetermined dressing condition. This method includes repetitively moving the dresser on an upper surface of the polishing pad in a radial direction so as to perform a dressing process, and measure a height of the upper surface of the polishing pad (Togawa paragraph [0009]). Further Togawa states “an aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table. This apparatus includes a dresser configured to rotate about its own axis and dress the polishing pad by pressing an upper surface of the polishing pad at a predetermined force… a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser (Togawa [0027]).”   
As both Nagai and Togawa are considered to be analogous to the claimed invention because they are in the same field of conditioning  a polishing pad for a polishing apparatus. Both are also concerned with using initial conditions and adjusting the process of conditioning the polishing pad as the stimuli change, primarily being the height and abrasiveness of the polishing surface of the polishing pad. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Togawa and get a 


In regards to claim 152, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 1, 
wherein the step of calculating a correction amount for the dresser height includes steps of measuring an Nth dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with a first dressing load differing from the (Togawa [0027]), and 
calculating the correction amount that is a difference between the Nth dresser height and an 20N-lth dresser height, and 
wherein the N-lth dresser height is the height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed with the (Togawa [0027]), and is measured prior to the Nth dresser height (Nagai [0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a. In this embodiment, the local load applied from the load-applying device 68 to the dresser 2 is controlled based on the height of the dresser 2 that is fed back to the controller 101.)


In regards to claim 253, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, 
wherein there is a change in abrasion loss (Togawa [0015] ,[0017]: Another aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table… and a cutting rate measuring section configured to measure a cutting rate of the polishing pad and feed back the cutting rate measured to the dresser operation controller. The dresser operation controller is configured to reflect the cutting rate in the predetermined dressing condition. [0017] In a preferred aspect of the present invention, the cutting rate measuring section is configured to measure the cutting rate by detecting at least one of a change in torque current of a motor which drives the polishing table, a change in torque current of a motor which drives the dresser, and a change in vertical position of a contact surface of the dresser when contacting the polishing pad.) from a time of measuring the N-lth dresser height to a time of measuring the Nth dresser height (Togawa [0027] and Nagai [0064]) [is substantially zero].  




The method for determining a polishing pad height according to claim 2, 
30wherein the N-lth dresser height is the reference dresser height reference dresser height (Togawa [0009]).  


In regards to claim 5, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, -17-File: 90296usf 
wherein the step of calculating a correction amount for the dresser height further includes steps of 
measuring an N+lth dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with the first dressing load, 
5measuring an N+2th dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with a second dressing load differing from the first dressing load, and 
updating the correction amount based on a difference between the N+2th dresser height and the N+lth dresser height (Togawa paragraphs [0028]-[0029]: a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser. The profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. [0028] According to the present invention as described above, the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing 
NOTE: It is understood that by feeding back the heights of polishing pad to determine a new profile, it is an iterative process, which in the claims is represented by “N+Ith” and “N+2th” measurements. However, as Nagai (US PG Pub 20140349552) shows an iterative process of redetermining the profile of the polishing pad, and developing a new profile, and then further conforming the polishing pad to fit the new desired profiles, the iterative process of taking further measures and adjusting heights and loads is anticipated by Nagai (US PG Pub 20140349552) as modified by Togawa. 

In regards to claim 106, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 5, 
wherein there is a change in abrasion loss (Togawa [0015] ,[0017]: Another aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table… and a cutting rate measuring section configured to measure a cutting rate of the polishing pad and feed back the cutting rate measured to the dresser operation controller. The dresser operation controller is configured to reflect the cutting rate in the predetermined dressing condition. [0017] In a preferred aspect of the present invention, the cutting rate measuring section is configured to measure the cutting rate by detecting at least one of a change in torque current of a motor which drives the polishing table, a change in torque current of a motor which drives the dresser, and a change in vertical position of a contact surface of the dresser when contacting the polishing pad.) of the polishing pad (polishing pad 3) from a time of measuring the N+lth dresser height to a time of measuring the N+2th (Togawa paragraphs [0028]-[0029]) dresser height [is substantially zero].



The method for determining a polishing pad height according to claim 1, 
15wherein the step of calculating a correction amount for the dresser height is a step of calculating a correction amount for the dresser height using a relational expression expressing a relationship between the amount of change in dressing load and an amount of change in dresser height (Nagai [0010]: the operation controller is configured to control the operation of the load-applying device so as to change the downward load in accordance with a position of the dresser on the polishing surface.; [0057]: The operation controller 102 controls the load-applying device 68 so as to change the downward load applied to the dresser 2 in accordance with the position of the dresser 2 on the polishing pad 3. More specifically, the load-applying device 68 generates a greater load in a region where the dresser 2 is tilted greatly, while the load-applying device 68 generates a smaller load in a region where the dresser 2 is less tilted. Target values of the load are prepared respectively for the regions R1 through R5 (see FIG. 2) that are defined in advance on the polishing surface 3a. These target values are stored in advance in the controller 101 of the operation controller 102)  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190) and in further view of Shinozaki et al. (US PG Pub No. 20160207162)

In regards to claim 208, Nagai as modified by Togawa
The method for determining a polishing pad height according to claim 1, further comprising: 
an abrasion loss (Togawa [0015] ,[0017]) of the polishing pad (polishing pad 3) by subtracting the current dresser height being corrected from the reference dresser height (Togawa [0009]).  

Nagai and Shinozaki are considered to be analogous to the claimed invention because they are in the same field of polishing pad conditioning with a height measuring controller and sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Shinozaki and use height of the polishing pad as a step in the process of calculating the abrasion loss reflected in the change in cutting rate of the polishing pad. The information is used to maintain a uniform cutting rate, which ensures that the polishing surface is flat and won’t create irregularities, preventing the planarization of the substrate and a lower yield of products (Shinozaki [0010])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al (US PG Pub No. 20090137190).


The polishing system according to claim 9, 
wherein the correction amount calculation part (operation controller 102), 
wherein the N-lth dresser height is a height of a dressing surface (dressing surface 3a) of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed, and 
wherein the Nth dresser height is a height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressurized with a first dressing load (Nagai paragraph [0060]: a load (a dressing load) applied to the polishing surface 3a).  
Nagai fails to disclose the controller being configured to “calculate the correction 10amount that is a difference between an Nth dresser height and an N-lth dresser height” using “a reference dressing load”, and explicitly that the “first dressing load differing 15from the reference dressing load”. 
However, Togawa teaches in paragraph [0027], “…aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table. This apparatus includes a dresser configured to rotate about its own axis and dress the polishing pad by pressing an upper surface of the polishing pad at a predetermined force… a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser. The profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. [0028] According to the present invention as described above, the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing pad can be performed so as to 
Further, Nagai mentions in paragraph [0064] that, “The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a. In this embodiment, the local load applied from the load-applying device 68 to the dresser 2 is controlled based on the height of the dresser 2 that is fed back to the controller 101.”
As both Nagai and Togawa are considered to be analogous to the claimed invention because they are in the same field of conditioning  a polishing pad for a polishing apparatus. Both are also concerned with using initial conditions and adjusting the process of conditioning the polishing pad as the stimuli change, primarily being the height and abrasiveness of the polishing surface of the polishing pad. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Togawa and establish a predetermined force for initial set up of the polishing pad conditioning process, that would be differing from the in-situ force as live values are fed back from the dresser during dressing or the conditioning of the polishing pad. Togawa establishes that implementing these features “provide a dressing method and a dressing apparatus which can enable a newly replaced dresser to keep a constant cutting rate of the polishing pad; can prevent variations in the removal rate and the polishing profile caused by individual dressers with different properties; can precondition a newly installed dresser without adversely affecting the polishing pad; and can prevent deposition of a solid slurry on the dresser (Togawa paragraph [0008]).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda (US PG Pub No. 20170144265) teaches a method of calibrating a relationship among a pressure command value, a pressure in an air-bag, and a pressure read value of the air-bag in a substrate polishing apparatus. 
Yang (US Patent No. 6113462) teaches an improved method and apparatus for Chemical Mechanical Polishing (CMP) with in integrated circuit processing that utilizes a film measurement feedback loop for progressively optimizing the polishing pad conditioning recipe.
Basim et al. (US Patent No. 7899571) teaches a method of conditioning a CMP polishing pad to attain a desired thickness profile in a polished layer on a wafer is disclosed. The incoming thickness profile of the layer to be polished, the thickness profile of the polishing pad, a polish rate of layer as a function of pressure and the removal rate of polishing pad material by a conditioning block are used to compute a sweep pattern for the conditioning block which will produce a desired thickness profile on the polishing pad.
	Paik (US Patent No. 6961626) teaches a method, system and medium provided for enabling improved feedback and feedforward control as an error, or deviation from target result, is observed during manufacture of semi conductor chips.
Shugrue et al. (US Patent No. 7189140) teaches methods and apparatus for calibrating a chemical mechanical polishing ("CMP") tool having a polishing station with a platen, an eddy current probe disposed within the platen, a polishing pad coupled to the platen, and a metal element disposed within the polishing station and configured to be selectively moved proximate the polishing pad.

	Anderson (US Patent No. 7018269) teaches a system for controlling a pad conditioner in a CMP device. The system includes a roughness-sensing device mounted in proximity to a polishing pad.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723